Case 1:20-cv-00821-LMB-JFA Document 117 Filed 10/05/20 Page 1 of 7 PageID# 1663



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

 CHRISTIAN ALBERTO SANTOS GARCIA,          )
 et al.,                                   )
                                           )
                     Plaintiffs,           )
       v.                                  )                    No. 1:20-cv-821-LMB-JFA
                                           )
 CHAD F. WOLF, et al.,                     )
                                            )
                     Defendants.            )
 __________________________________________

                        DEFENDANTS’ RESPONSE TO THE COURT’S
                          ORDER REGARDING PRO SE LETTERS

          On September 21, 2010, the Court entered into the record two letters it had received from

 two detainees, Frank O. Souza Bauer and Fidel Guevara Torres, ECF Nos. 94-96, at the Farmville

 Detention Center (“ICA Farmville”) and noted that “the issues raised in their letters are sufficiently

 connected to issues in this case that counsel should address them.” ECF No. 93 at 1. Defendants

 now provide their response to the points raised in both letters for additional context.

 1.       Mr. Souza Bauer’s letter raises the circumstances of his removal proceedings, his medical

 treatment, and a request regarding the existing injunction against transfers into ICA Farmville. See

 ECF No. 94. As to each:

      •   Mr. Souza Bauer indicates that he has “resigned all immigration process” and that he

          submitted a request for humanitarian parole to U.S. Immigration and Customs Enforcement

          (“ICE”). ECF No. 94 at 2. Mr. Souza Bauer is currently subject to an order of removal

          dating back to June 2014—he was removed to Bolivia in 2014, re-entered the United States

          in 2015, obtained bond, but then came back into DHS custody in November 2019. He filed

          a motion to reconsider/reopen his order of removal in March 2020. That motion was

          denied on August 20, 2020, and Mr. Souza Bauer has not appealed that denial. Thus, ICE is

                                                    1
Case 1:20-cv-00821-LMB-JFA Document 117 Filed 10/05/20 Page 2 of 7 PageID# 1664



        now in a position to commence his removal to Bolivia. As part of this removal effort

        predating his letter, his information has been sent to schedule a nonescort, commercial flight

        to Bolivia. Separately, Mr. Souza Bauer’s request for parole was submitted on September 10,

        2020, alleging his medical condition but not raising any issues regarding a breathing machine

        or Continuous Positive Airway Pressure (“CPAP”) machine as referenced in his letter. That

        request for parole was denied on September 14 and Mr. Souza Bauer was instructed that it

        was critical that he communicate to ICA Farmville staff any medical or safety issues.

    •   Mr. Souza Bauer also raises his medical treatment, asserting that he has not been provided

        with a CPAP machine and raising issues regarding the response to his sick call requests and

        his evaluation by the facility’s medical unit.




                                                     2
Case 1:20-cv-00821-LMB-JFA Document 117 Filed 10/05/20 Page 3 of 7 PageID# 1665




      •   Finally, Mr. Souza Bauer’s letter raises the issue of whether the ban on transfers should

          continue or whether transfers should resume. ECF No. 94 at 3. However, since his letter,

          Federal Defendants have withdrawn their motion to alter or amend the Court’s preliminary

          injunction order prohibiting transfer, see ECF No. 97, and therefore this issue is not

          presently before the Court.

 2.       Mr. Guevara Torres’ letter likewise raises the circumstances of his removal proceedings and

 his medical treatment. See ECF No. 95. As to each:

      •   Mr. Guevara Torres requests an “immediate order of deportation, if not, in the alternative

          issue an order of release.” 1 ECF No. 95 at 2. Although Mr. Guevara Torres was issued an

          order of removal in February 2019, he was then in the custody of the Bureau of Prisons and

          did not enter into the custody of ICE until March 2020 whereupon he was transferred to

          ICA Farmville. Mr. Guevara Torres was scheduled to be removed to Peru on a charter flight

          on July 7, 2020, but that was cancelled following his admission to a hospital for COVID-19

          symptoms. Since Mr. Guevara Torres’ release from the hospital, ICE has been inquiring

          into the availability of charter and commercial flights to Peru for his removal, which has

          been complicated by the suspension of commercial flights to Peru and Mr. Guevara Torres’

          travel documents being expired. A charter flight for his removal is expected to be available

          sometime in October.

      •   Mr. Guevara Torres also discusses his medical treatment for COVID-19 at ICA Farmville.




 1
  Pursuant to 8 U.S.C. § 1252(g), this Court lacks jurisdiction to grant the removal-related relief Mr.
 Guevara Torres seeks, but Defendants address his allegations for clarity of the record.
                                                     3
Case 1:20-cv-00821-LMB-JFA Document 117 Filed 10/05/20 Page 4 of 7 PageID# 1666




 3.       In addition, Plaintiffs have filed their own response to the letters of Mr. Souza Bauer and

 Guevara Torres. See ECF No. 98. While Plaintiffs’ response offers no additional information as to

 the circumstances of these two individuals, Plaintiffs use their response to urge the Court to act on

 Plaintiffs’ request for preliminary injunctive relief and to suggest measures on any resumption of

 transfers into ICA Farmville. Neither of these arguments are availing. As to each:

      •   Contrary to Plaintiffs’ submission that the letters support a need for preliminary injunctive

          relief, see ECF No. 98 at 4, these letters—while reflecting the detainees’ understandable fears

          and concerns regarding COVID-19—refer to the individuals’ experiences with the prior

          COVID-19 outbreak that has since passed and not “recent developments,” see, e.g., ECF No.

          95 (referring to Mr. Guevara Torres’ circumstances in July 2020). Indeed, the facility has

          gone incubation cycles without any new cases among detainees, see, e.g., ECF No. 63-1, and

          the facility’s compliance with CDC guidance has been assessed by two experts and the CDC

          itself. The assessments of the CDC and Dr. Reese specifically have concluded that the

          facility is taking active measures against COVID-19, while suggesting additional

                                                     4
Case 1:20-cv-00821-LMB-JFA Document 117 Filed 10/05/20 Page 5 of 7 PageID# 1667



         recommendations. Among other findings, the CDC Report noted that the facility: has

         engaged in facility-wide testing, screens detainees for COVID-19 at least once a day at

         medical calls, has existing and ongoing efforts at social distancing and PPE use, and had

         implemented CDC recommendations at the time of the CDC’s visit. See ECF No. 91-1 at 7,

         18-20, 23. Moreover, the Reese Report, which suggested its own recommendations, found

         that the facility “is in compliance with the current CDC guidance governing detention

         facilities and shared or congregate housing.” ECF No. 80-1 at 6. 2 In short, contrary to

         Plaintiffs’ assertions otherwise, the facility has taken and is continuing to take proactive and

         necessary measures against COVID-19, frequently in conjunction with public health

         officials. All of this militates against Plaintiffs’ proposed injunction to have the facility bind

         itself to a plan based on the limited and unjustified findings of Plaintiffs’ own expert. See

         ECF No. 68 at 2 (“Plaintiffs request that this Court order Defendants to submit to Plaintiffs

         a written plan to address the deficiencies outlined in Dr. Venters’s report.”).

     •   As to the now withdrawn motion to alter or amend the judgment, Plaintiffs assert that any

         future plans “to rely on Caroline as a detainee waypoint in order to admit new transfers into

         Farmville must be contingent on an expert inspection of Caroline.” ECF No. 98 at 7. That

         request is inappropriate because the instant lawsuit regards the conditions of confinement at

         ICA Farmville and does not concern the conditions at Caroline Detention Facility as to

         which there is not a live case or controversy before the Court. In any event, because that




 2
  Plaintiffs assert that allegations of Defendants’ failure to prevent, detect, and treat COVID-19 at
 ICA Farmville have been corroborated by the report of Dr. Homer D. Venters, ECF No. 98 at 3,
 but as noted in the Reese report, Dr. Venters’ inspection of the facility was done without looking at
 medical records, sick call records or slips, and without observing any medical examination, pill line,
 or detainee movement. ECF No. 80-1 at 6.
                                                     5
Case 1:20-cv-00821-LMB-JFA Document 117 Filed 10/05/20 Page 6 of 7 PageID# 1668



         motion has now been withdrawn, see ECF No. 97, any argument as to proposed measures at

         Caroline Detention facility is immaterial.

 4.      In the end, both detainees’ letters describe experiences with respect to COVID-19 that

 occurred months ago. Circumstances at Farmville have changed markedly since then, both with

 respect to the prevalence of COVID-19 at Farmville and the measures that Defendants have taken

 to combat the virus. The letters thus provide scant support for the prospective injunctive relief that

 Plaintiffs seek through this lawsuit.




 Dated: October 5, 2020                                     Respectfully submitted,

                                                            G. ZACHARY TERWILLIGER
                                                            UNITED STATES ATTORNEY

                                                      By:              /s/
                                                            YURI S. FUCHS
                                                            Assistant United States Attorney
                                                            Office of the United States Attorney
                                                            2100 Jamieson Avenue
                                                            Alexandria, Virginia 22314
                                                            Tel:    (703) 299-3872
                                                            Fax: (703) 299-3983
                                                            Email: yuri.fuchs@usdoj.gov

                                                            Counsel for Federal Defendants

                                                                      /s/
                                                            JOHN M. ERBACH (VSB No. 76695)
                                                            Email: jerbach@spottsfain.com
                                                            PATRICIA BUGG TURNER (VSB No.
                                                            72775)
                                                            Email: pturner@spottsfain.com
                                                            KASEY L. HOARE (VSB No. 92289)
                                                            Email: khoare@spottsfain.com
                                                            Spotts Fain PC
                                                            411 East Franklin Street, Suite 600


                                                      6
Case 1:20-cv-00821-LMB-JFA Document 117 Filed 10/05/20 Page 7 of 7 PageID# 1669



                                           P.O. Box 1555
                                           Richmond, VA 22318
                                           (804) 697-2000 (Telephone)
                                           (804) 697-2100 (Facsimile)

                                           Counsel for Defendants Jeffrey Crawford and
                                           Immigration Centers of America, LLC

                                                      /s/
                                           CHRISTOPHER F. QUIRK (VSB #88238)
                                           Email: cquirk@sandsanderson.com
                                           EDWARD J. MCNELIS, III (VSB #34003)
                                           Email: emcnelis@sandsanderson.com
                                           Sands Anderson PC
                                           1111 East Main Street, Suite 2400
                                           Richmond, Virginia 23219
                                           Telephone: (804) 648-1636
                                           Facsimile: (804) 783-7291

                                           Counsel for Defendant Armor Correctional Health
                                           Services, Inc.




                                       7
